Citation Nr: 0118772	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
claimed as conjunctivitis with refractive error.

2.  Entitlement to service connection for residuals of a left 
great toe injury.

3.  Entitlement to service connection for bilateral bunions.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had periods of active duty for training and 
inactive duty for training, including verified active duty 
for training from October 14, 1987, to March 11, 1988, and on 
June 25, 1988, as well as active service from March 15, 1990, 
to September 7, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).  It was remanded by the Board in June 
1999 for additional development.  The case has been returned 
to the Board, for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran has an eye disorder that 
had its onset during service or is in any way etiologically 
related to service.

3.  It is not shown that the left great toe injury suffered 
by the veteran in service caused any chronic residual 
disability.

4.  It is not shown that the bilateral bunions for which the 
veteran underwent surgery prior to service were aggravated by 
service.

5.  It is not shown that the veteran has a right hip disorder 
that had its onset during service or is in any way 
etiologically related to service.

6.  It is not shown that the veteran has a right shoulder 
disorder that had its onset during service or is in any way 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for an eye disorder claimed as 
conjunctivitis with refractive error is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

2.  Service connection for residuals of a left great toe 
injury is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  

3.  Service connection for bilateral bunions is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.304, 3.306 (2000).

4.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

5.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal:  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to its duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence that is necessary to substantiate 
his or her claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is the Board's opinion that it is not necessary to remand 
the matters hereby on appeal because, even though the RO has 
not had the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled, as explained in the 
following paragraphs.

Under the VCAA, VA has a duty to notify the veteran and his 
or her representative or private attorney of any information 
and evidence needed to substantiate and complete a claim for 
VA benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In the present case, the veteran has 
received ample notification from VA, in communications that 
the RO has sent her, including the May 1995 rating decision 
hereby on appeal, the Statement of the Case (SOC) that was 
issued in August 1995, and the Supplemental Statements of the 
Case (SSOCs) that have been issued in July 1996 and September 
2000, of the evidence that needs to be of record in order to 
enable VA to grant the requested benefits, i.e., essentially 
competent evidence showing that the claimed diseases or 
injuries are currently manifested and were incurred in or 
aggravated by service.  In other words, the veteran was 
informed of the type of evidence needed to substantiate her 
service connection claims, and it is noted that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The veteran was also 
advised, in a March 2000 letter, that she had the right to 
submit any new additional evidence in support of her service 
connection claims, and she was advised to "submit [any such 
new additional evidence] as soon as possible," as "[t]his 
evidence can be very important to your claim."  The Board 
then concludes that the RO fully complied with VA's re-
defined notification requirements under the VCAA.

Under the VCAA, VA also has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to obtain records, however, only applies 
to records that are "relevant" to the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(b)(1)); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").

Regarding the above duty, the record shows that the RO has 
taken all necessary and reasonable steps to secure all of the 
veteran's service medical records, and has made sure to 
schedule the veteran for medical examinations and obtain not 
only medical examinations reports, but medical opinions on 
the question of the etiology of the claimed medical 
conditions.  The RO has also furnished the veteran with a 
copy of her entire file, which she requested in April 2000.  
The Board then concludes that the RO fully complied with VA's 
re-defined assistance requirements under the VCAA.

Thus, in the circumstances of this case, a remand of the 
matters on appeal would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case, and further development and 
expending of VA's resources is thus not warranted.  Any 
"error" to the veteran resulting from this particular 
decision by the Board does not affect the merits of her 
service connection claims or her substantive rights, for the 
reasons discussed above, and is, therefore, harmless.  See 
38 C.F.R. § 20.1102 (2000).

In view of the above, the Board initially finds that all 
evidence necessary for an equitable disposition of the 
matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

The veteran contends that she is entitled to be service-
connected for conjunctivitis with refractive error, a left 
great toe injury, bilateral bunions, a right hip disorder, 
and a right shoulder disorder, since all this disabilities 
are, in her opinion, causally related to service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2000).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2000).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2000).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).



First Issue
Entitlement to service connection for an eye disorder
claimed as conjunctivitis with refractive error

The service medical records reveal that the veteran 
complained of getting wax "stripper on eye" in April 1990, 
related to which she reported "[s]omewhat vague visual 
complaints" that included blurry vision, pain and dryness.  
The examination, however, was essentially negative.  In July 
1990, the veteran was again seen due to "problems mostly in 
[the] left eye," and a pinguecula was noted in that eye.  (A 
pinguecula is a yellowish spot of proliferation on the bulbar 
conjunctiva near the sclerocorneal junction, usually on the 
nasal side.  See Dorland's Illustrated Medical Dictionary 
1295 (28th ed. 1994).)  Other than the pinguecula in the left 
eye, which was characterized as a "cosmetic concern," no 
abnormalities were recorded at this time, and it is noted 
that no chronic eye disability was ever diagnosed during 
service.

According to an April 1994 VA medical examination report, the 
veteran provided a history of conjunctivitis secondary to 
having wax stripper splashed in both eyes.  This, she 
indicated, had caused decreased vision, but most of the 
vision had already come back.  The veteran indicated that she 
had never worn glasses, but that she had seen an optometrist 
who felt that she needed them.  She denied difficulty reading 
normal size print, as well as any photophobia, halos around 
lights, or difficulty with night vision.  On examination, her 
pupils were equal and round, and they reacted to light and 
accommodation.  Extraocular movements were intact.  
Conjunctiva were pink, sclera nonicteric.  Fundi discs were 
sharp.  The impression was listed as history of chemical 
conjunctivitis in both eyes, resolved, and probable 
refractive error in both eyes.

In a cover letter attached to the above examination report, 
also dated in April 1994, the subscribing VA physician 
further stated that the veteran's vision for distance was 
20/20 and 20/30 for the right and left eyes, respectively, 
with 20/20 vision bilaterally, and that he would recommend a 
formal "optometric" evaluation regarding the veteran's 
visual complaints.  

At a December 1995 RO hearing, the veteran stated that, by 
accident, she got wax stripper into her eyes during service 
in 1990, and that upon seeking medical care immediately 
afterwards, a pinguecula was discovered in her left eye, 
which she had been told would have to be surgically removed 
in the future.  The veteran also said that, while a diagnosis 
of conjunctivitis had been rendered and her vision had been 
affected at the time of her accident, she was currently 
having no related problems and her vision had since "gone 
back to 20/20."

According to an October 1999 VA eye specialist's report, the 
veteran claimed that her vision had "never been the same" 
since the 1990 inservice incident in which a wax stripper 
compound splashed into both eyes.  In particular, she 
complained that her left eyelids "flutter and blink by 
themselves," and that this had been occurring on and off 
over the last five years.  She reported a family history of 
systemic hypertension, cataracts, and diabetes.  On 
examination, the veteran's best corrected visual acuity was 
20/20 in both eyes.  Confrontation fields were full, and the 
pupils were 3 mm, round, regular, and reactive, with no 
afferent defect.  The extraocular motions were full.  The 
lids, lashes and external lacrimal system were normal, 
bilaterally, with no blepharospasm observed in the course of 
the examination.  The conjunctiva, cornea, and anterior 
chamber were normal, except for moderately dense arcus, 
bilaterally.  Tensions by applanation tonometry were 14 and 
17 mm Hg in the right and left eyes, respectively, and basal 
tear function measured 1/3 mm of wetting after five minutes.  
The lens and vitreous were clear.  Dilated fundus examination 
revealed flat discs with a cup/disc diameter ration of 0.4, 
shallow and shelved, and the macula, vessels, and periphery 
were normal.

In the above specialist's opinion, the veteran had keratitis 
sicca and blepharospasm, by history, with none observed in 
the course of the examination.  He later handwrote on the 
second page of his report, in November 1999, that he had 
reviewed the veteran's medical records, and expressed the 
following opinion as to the etiology of the veteran's eye 
disorders:

As to their etiology, I can only 
speculate; most cases of keratitis sicca 
and blepharospasm are idiopathic - that 
is, there is no known or specific 
etiology.  Please ... [note] that the 
veteran does not attribute her eye 
conditions to heat prostration.

As discussed above, a chemical compound fell into the 
veteran's eyes during service, and this prompted complaints 
by the veteran of symptoms including blurry and decreased 
vision.  These symptoms did not prove to be chronic, since 
they are no longer manifested and the veteran is currently 
shown to have normal vision and only a history of keratitis 
sicca and blepharospasm, "with none observed in the course 
of the examination."  Additionally, the VA specialist who 
examined the veteran in October 1999 has indicated that both 
the keratitis sicca and the blepharospasm are medical 
conditions of not "known or specific etiology" and that, 
therefore, he can only speculate as to their actual etiology.

The Board is cognizant of the fact that the veteran contends 
that she should be service-connected for the residuals of her 
inservice eye accident.  However, as noted earlier, in order 
for her claim for service connection to succeed, there must 
be competent evidence not only of an inservice incident, but 
of the current manifestation of a chronic disability, and of 
the existence of a nexus, or causal relationship, between the 
current disability and service.  In the present case, it has 
been established that there is no residual chronic 
disability, the veteran herself has acknowledged that she 
does not have current symptoms, and it has been noted that 
the two eye conditions of which the veteran has only a 
history (but no current objective evidence) are idiopathic in 
nature.

Thus, the Board finds that it is not shown that the veteran 
has an eye disorder that had its onset during service or is 
in any way etiologically related to service.  In view of this 
finding, the Board concludes that service connection for an 
eye disorder claimed as conjunctivitis with refractive error 
is not warranted.


Second Issue
Entitlement to service connection for residuals of a left 
great toe injury

The service medical records reveal that the veteran suffered 
a contusion to her left foot in March 1990 when a floor 
buffer fell on that foot.  X-Rays taken at that time revealed 
that there was ankylosis of the second and third proximal 
interphalangeal (PIP) joints, with joint space erosions and 
osteophyte formation, as well as obliteration of joint space.  
However, it was noted at that time that, prior to active 
duty, the veteran's second through fifth toes had undergone 
surgery.

According to an April 1994 VA medical examination report, the 
veteran injured her left foot in March 1990 when a piece of 
equipment felt on her left foot, causing a laceration of the 
big toe and injuring her toenail, which the veteran said took 
three to four years to grow back.  The veteran got a three-
day profile after her left foot injury, but subsequently 
resumed physical training.  She gave a history of numbness 
and limping because of her left foot injury, which she said 
had caused her to twist her right leg and injure her right 
hip.  On examination, there were large surgical scars on the 
dorsum of both feet, and there were some deformities of the 
toes, as well as surgical scars on the dorsal aspect of all 
the toes, bilaterally.  There was no tenderness, but there 
was a slight deformity on the lateral aspect of the foot, 
bilaterally, at the base of the little toes.  The impressions 
were listed as history of left foot injury, and history of 
bilateral foot surgeries, with osteoarthritis of the small 
joints.  X-Rays obtained at that time confirmed the presence 
of osteoarthritic and post-surgical changes involving both 
feet.

At the December 1995 RO hearing, the veteran stated that, in 
March 1990, she had an accident in which "[a floor] buffer 
was dropped by another soldier on my left foot," injuring 
her left great toe.  X-Rays had revealed that some of her 
toes were "messed up" and, currently, there were "only 2 
toes that I have really any use of since the buffer fell on 
th[em]."  She acknowledged that she had had bunion surgery 
on both feet prior to service and that "they couldn't 
distinguish what was caused by the surgery and what might 
have been caused by my foot getting smashed."  She further 
indicated that the impairment in her left foot affected her 
balance and her ability to walk.

According to a November 1999 VA orthopedic examination 
report, the veteran, whose "fairly extensive medical records 
covering [her] time of service and records from her post-
service time" were reviewed, reported having had bunion 
surgery in the left and right feet in December 1982 and 
September 1983, respectively, and suffering the above 
mentioned inservice injury to the left foot, in March 1990.  
Currently, the veteran said that the middle toe was not like 
it was connected to the joint and that she did not have 
control over the big toe.  She also said that the big toe 
would point up and that she would have spasms going up the 
leg for two to twenty minutes, the last such episode having 
occurred about two years ago.  On examination, it was noted 
that it did feel like there was lack of flexion at least 
demonstrated by the effort of the middle toe of the left 
foot.  The examiner further noted that radiological studies 
revealed surgical excision of a portion of the medial distal 
first metatarsal, narrowing and sclerosis of the metatarsal-
phalangeal joint of the great toe, with medial osteophyte 
formation, a fifth metatarsal neck irregularity, and a 
proximal interphalangeal joint fusion of the third toe.  The 
diagnostic impressions regarding the left foot were listed as 
follows:

1.  Status post bunionectomy, 
interphalangeal fusion, and bunionette 
removal, 1982-83.
2.  Status post contusion and laceration 
of the great toe (3/90).
3.  History of stress fracture of the 
second metatarsal (6/90).
4.  Osteoarthritis, metatarsal-phalangeal 
joint, great toe, and possibly 
metatarsal-phalangeal joint, small toe 
(1994).

Additionally, the above examiner stated the following 
regarding most likely etiology of the conditions manifested 
in the veteran's left foot:

It would seem most likely to me that the 
complaints voiced at the time I saw her 
in terms of lack of control of the great 
toe or the middle toe and abnormal 
pointing posture would be most likely 
related to the previous bunion problems 
and surgeries rather than the contusion 
or stress fracture which appeared to be 
documented to be service-connected.

The great toenail did not appear grossly 
abnormal to me at the time that I 
examined her and I would think that the 
stress fracture had been long healed as 
well as the contusion and laceration.

In a March 2000 addendum to his November 1999 report, the 
above examiner clarified his prior conclusions and opinion by 
stating that the veteran had reported nail abnormalities for 
only seven years, that his examination of October 1999 did 
not demonstrate any abnormalities in the reported injured 
area, and that, "[i]n summary then, I did not find evidence 
of an associated residual foot disorder related to the March 
1990 buffer incident with the left foot."

As discussed above, the veteran injured her left foot during 
service when a piece of machinery fell on top of it, and she 
currently suffers from several chronic medical conditions in 
both feet.  The question that has to be answered at this time 
is whether it is shown that the left great toe injury 
suffered by the veteran in service caused any currently-
manifested chronic residual disability.  This question has 
been answered in the negative by the physician who most 
recently examined the veteran and reviewed the entire file.  
A contention to the contrary exists, but that was proffered 
by the veteran herself, who has not demonstrated, nor 
claimed, that she is a medical expert, capable of rendering 
medical opinions.  The veteran's lay statements cannot serve 
to establish medical causation because they are not 
considered competent evidence.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Thus, the Board finds that it is not shown that the left 
great toe injury suffered by the veteran in service caused 
any chronic residual disability.  In view of this finding, 
the Board concludes that service connection for residuals of 
a left great toe injury is not warranted.

Third Issue
Entitlement to service connection for bilateral bunions

As discussed above, the service medical records reveal that 
the veteran underwent surgeries for bilateral bunions prior 
to active duty, and the veteran herself has confirmed this 
information.  Also, recent, post-service VA medical evidence 
in the file reveals that the veteran has surgical scars on 
the dorsal aspect of all her toes, and there is radiological 
evidence in the file of osteoarthritis of the small joints.  
Since the veteran's bilateral bunions already existed and had 
been surgically treated prior to service, the question to be 
answered on appeal is whether there is evidence of 
aggravation of this pre-service medical condition during 
service.  This question was specifically answered by the 
physician who conducted the November 1999 VA orthopedic 
examination, who indicated the following, in his March 2000 
addendum:

I do not find indications or evidence of 
progression beyond [what would be] 
normal[ly] expected during military 
service.

The residuals of her surgery and bunion 
problems are postoperative changes and 
some osteoarthritic changes of the 
metatarsal-phalangeal joint of the great 
toe.  There also was a fusion, 
interphalangeal, of the third toe.  This 
could have contributed to her complaint 
of lack of control and would not be 
related to military exposure, in my 
opinion.

Again, the Board is cognizant of the veteran's contentions to 
the effect that she believes that service connection for 
bilateral bunions is warranted.  However, insofar as the 
competent evidence in the file does not show that the pre-
service bilateral bunions were aggravated by service, the 
Board is precluded from granting the benefit sought.  The 
veteran has, again, only offered her own lay statements 
attempting to demonstrate that she does suffer from a chronic 
bilateral bunion disability that is causally related to 
service, but there is no competent evidence supporting said 
lay statements of causation.

Thus, the Board finds that it is not shown that the bilateral 
bunions for which the veteran underwent surgery prior to 
service were aggravated by service.  In view of this finding, 
the Board concludes that service connection for bilateral 
bunions is not warranted.

Fourth Issue
Entitlement to service connection for a right hip disorder

According to a March 1990 service medical record, the veteran 
complained of problems with her left hip and left foot.  On 
examination, however, there was no pathological finding for 
joint pain in either the hip or the foot.  A June 1990 
inservice radiologic consultation report reveals that there 
was mildly increased activity in the inferior portion of the 
right sacroiliac joint, and also in the right superior pubic 
ramus, as well as a small focus of minimally increased 
activity within the distal one-third of the left femur, which 
was characterized as "of questionable significance."  A 
July 1990 service medical record indicates that, among the 
multiple stress fractures that the veteran had, there was a 
hip fracture.

The April 1994 VA orthopedic examination report reveals a 
history of a November 1992 onset of hip pain, which had been 
said to be caused by a stress fracture of the pubic ramus on 
the right side.  Currently, the veteran complained of chronic 
weakness in the right hip, as well as chronic pain, which was 
aggravated by prolonged walking, weight bearing, bicycle 
riding, and horseback riding.  On examination, the ranges of 
motion were full, with flexion accomplished to 100 degrees, 
extension to 30 degrees, and abduction and adduction to 40 
and 20 degrees, respectively.  Internal and external rotation 
were also full, but all the movements were reported to be 
associated with discomfort in the right hip joint.  There was 
no atrophy of the muscles of the lower extremities, the range 
of motion of the back was full, and straight leg raising 
tests were negative.  The impression was listed as history of 
right hip injury, with stress fracture of the pubic ramus.

VA X-Rays obtained in April 1994 were interpreted as 
revealing no significant abnormality, and normal appearance 
of the superior pubic rami.

At the December 1995 RO hearing, the veteran indicated that 
her problems with her right hip mostly involved pain and 
limited motion, and that she had had to give up skiing and 
horse riding because of this disability.

According to the November 1999 VA orthopedic examination 
report, the veteran said that, while her right hip was not a 
real big problem, it was weak.  On examination, the veteran 
walked with only a slight limp on the left.  She was able to 
toe and heel-walk normally, and to fully squat without 
external assistance.  The ranges of motion of the hip, 
measured with a goniometer, were as follows:  extension to 
zero and ten degrees on the right and left, respectively; 
flexion to 105 and 110 degrees on the right and left, 
respectively; internal rotation to 25 and 35 degrees on the 
right and left, respectively; external rotation to 60 and 65 
degrees on the right and left, respectively; abduction to 45 
and 60 degrees on the right and left, respectively; and 
adduction to 30 and 40 degrees on the right and left, 
respectively.  Radiographic studies of the pelvis and right 
hip revealed well maintained joint spaces, and symmetrical 
linear increase densities involving both femoral heads, but 
the examiner said that "I am not sure of the significance of 
this."  The diagnostic impression was listed as history of 
right superior ramus pelvic stress fracture (1990) and 
femoral head stress reaction (1992), and the following 
opinion was provided:

Her current complaints are some vague 
weakness around the hip.

It would be my opinion that the pelvic 
and femoral head abnormalities were long 
healed and in reality x-rays taken at 
this time appeared normal relative to the 
hip joint itself and the pelvis.  There 
is some linear density in the femoral 
head, which is probably not pathologic 
but I suppose could represent some 
radiographic residual from a femoral head 
stress reaction, although this is not 
positive.

In his March 2000 addendum, the above physician clarified the 
above opinion by indicating the following:

I really found no objective evidence on 
clinical exam or imaging study of [a] 
right hip disability other than some 
slight differences in range of motion of 
questionable clinical significance 
between the two hip joints.

...

... [I]t was noted that there probably was 
a pelvic stress fracture and femoral head 
abnormalities radiographically in 
addition to the hip strain.  However, as 
I previously stated, those problems 
should have been long since healed 
without apparent residuals.

The record supports the veteran's contentions that she had 
problems with her right hip during service, and they seem to 
have included a pelvic stress fracture.  However, there is no 
competent evidence in the file demonstrating that there is 
currently a disability of the right hip that is a sequela of 
the inservice problems, and the above VA physician has 
specifically said that he has found no objective evidence of 
a right hip disability and that any inservice-incurred stress 
fracture should have been long since healed without apparent 
residuals.

Thus, it is not shown that the veteran has a right hip 
disorder that had its onset during service or is in any way 
etiologically related to service.  In view of this finding, 
the Board concludes that service connection for a right hip 
disorder is not warranted.

Fifth Issue
Entitlement to service connection for a right shoulder 
disorder

The service medical records reveal complaints of right 
shoulder pain in July and August 1990, but no actual 
diagnosis of a chronic right shoulder disability at any time.

According to the April 1994 VA orthopedic examination report, 
the veteran said that she sprained her right shoulder during 
service in 1987 and that, while she did not have any 
difficulty with ranges of motion, nor did she have any 
difficulty reaching behind her back, or lifting her arm above 
the shoulder level, she did have discomfort in the anterior 
aspect of the right shoulder, off-and-on, aggravated by 
actions as simple as carrying a gallon of milk.  On 
examination, there was tenderness over the bicipital tendon 
of the right shoulder, but the ranges of motion were full, 
with forward flexion and abduction accomplished to 180 
degrees, and full internal and external rotation.  The 
pertinent impression was listed as right shoulder injury, 
with probable tendinitis.

VA X-Rays obtained in April 1994 were interpreted as 
revealing a normal right shoulder.

At the December 1995 RO hearing, the veteran restated her 
contentions of record to the effect that she injured her 
right shoulder during service, and explained that no actual 
medical treatment was furnished because "[t]hey could not 
find anything on x-ray ... ."  Over the years, she had 
complained about her right shoulder pain occasionally but had 
always been told that no damage could be seen on x-rays.

According to the November 1999 VA orthopedic examination 
report, the veteran said that she injured her right shoulder 
during service in 1987, re-injured it in 1992, and was told 
that she had bursitis, for which no treatment had been 
rendered.  Currently, she said that the shoulder would flare 
up once about every three months.  She also stated that, 
since being involved in two motor vehicle accidents after 
service, in December 1993 and February 1999, her right 
shoulder had begun to bother her again. On examination, the 
shoulders' ranges of motion, measured by goniometer, were 
reported as follows:  flexion to 170 degrees, bilaterally; 
extension to 35 and 50 degrees on the right and left, 
respectively; abduction to 165 degrees, bilaterally; 
adduction to 50 and 55 degrees on the right and left, 
respectively; external rotation to 75 and 90 degrees on the 
right and left, respectively; and internal rotation to 55 
degrees, bilaterally.  Right shoulder radiographic studies, 
according to the examiner, demonstrated well-maintained 
glenohumeral and acromioclavicular joints.  The diagnostic 
impression was listed as history of right shoulder complaints 
consistent with tendonitis.

In his addendum of March 2000, the above physician indicated 
the following:

[Regarding whether there was any evidence 
of any right shoulder disability at the 
time of the examination, t]here was 
minimal range of motion difference on the 
right side compared to the left.  This 
also was small enough to be of 
questionable clinical significance.

As I noted previously, there were two 
subsequent automobile accidents in 
December of 1993 and February of 1999 
which historically seemed as likely to be 
causative of the current complaints as 
any incident during military service.

Again, the veteran's contentions of having had problems with 
her right shoulder during service are documented in the file.  
However, there is no competent evidence showing that those 
problems developed into a chronic disability of the right 
shoulder, as there is no evidence of any current right 
shoulder disability, and the physician who examined the 
veteran most recently has said that, if anything, the 
veteran's current complaints, which, again, are not supported 
by objective evidence of chronic disability, seem as likely 
to be the result of the veteran's two post-service automobile 
accidents as the result of an incident during active service. 

Thus, the Board finds that it is not shown that the veteran 
has a right shoulder disorder that had its onset during 
service or is in any way etiologically related to service.  
In view of this finding, the Board concludes that service 
connection for a right shoulder disorder is not warranted.

Finally, it is noted that in June 2001, the veteran submitted 
a June 1988 Army Physical Fitness Test Scorecard.  While this 
evidence was not received within 90 days after certification 
of the case to the Board (See 38 C.F.R. § 20.1304 (2000)), it 
has been accepted and considered by the Board since it is a 
service record.  It does not, however, reflect that pertinent 
disability had its onset in service or was aggravated 
therein.  It does not affect the outcome of any of the issues 
considered in this decision.  
ORDER

1.  Entitlement to service connection for an eye disorder 
claimed as conjunctivitis with refractive error is denied.

2.  Entitlement to service connection for residuals of a left 
great toe injury is denied.

3.  Entitlement to service connection for bilateral bunions 
is denied.

4.  Entitlement to service connection for a right hip 
disorder is denied.

5.  Entitlement to service connection for a right shoulder 
disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

